DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-8, 10-13-15 and 17-20 allowed.
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2, 3, 6-8 and 10-13, a combination of limitations that “a first antenna module … a second antenna module disposed apart from the first antenna module … at least one processor; and a memory operatively connected with the at least one processor … wherein at least one of the first antenna module or the second antenna module includes: a base unit including a dielectric material, a plurality of first conductive elements arranged on a first surface of the base unit, and a plurality of second conductive elements arranged on another surface facing away from the first surface of the base unit and corresponding to the plurality of first conductive elements, wherein when viewed from above the base unit, the plurality of first conductive elements is disposed to overlap the plurality of second conductive elements, wherein the memory stores instructions configured to, when executed, enable the at  least one processor to: apply an off signal to at least one designated first conductive element among the plurality of first conductive elements and an on signal to another first conductive element among the plurality of first conductive elements using at least one first signal line; and apply an off signal to at least one designated second conductive element among the plurality of second conductive elements and an on signal to another second conductive element among the plurality of second conductive elements using at least one second signal line.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 15-20, a combination of limitations that “applying an off signal to at least one designated first conductive element among the plurality of first conductive elements and an on signal to another first conductive element among the plurality of first conductive elements via the at least one first signal line, and applying an off signal to at least one designated second conductive element among the plurality of second conductive elements and an on signal to another second conductive element among the plurality of second conductive elements via the at least one second signal line,  wherein: the electronic device includes: a first antenna module disposed adjacent to at least one surface of a housing of the electronic device and facing in a first direction, outside of the housing, a second antenna module disposed apart from the first antenna module and facing in a direction different from the first direction of the first antenna module …  a base unit including a dielectric material, the plurality of first conductive elements arranged on a first surface of the base unit, … wherein the first antenna module and the second antenna module are configured to radiate beams whose direction components are perpendicular to each other, a processor, and a memory operatively connected with the processor.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        

/HAI V TRAN/Primary Examiner, Art Unit 2845